Citation Nr: 1147443	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  04-35 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to July 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Veteran testified before the undersigned Veterans Law Judge in July 2006, and a transcript of this hearing is of record.  

In October 2009, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. for additional development, including a VA examination.  The action specified in the October 2009 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In May 2011, the Board referred the issue to the Veterans Health Administration (VHA) for a medical opinion.  

In September 2011, the Veteran's representative submitted additional arguments on the Veteran's behalf, but waived RO review.  
 

FINDING OF FACT

The Veteran's pes planus was permanently aggravated by the Veteran's active military service.  






CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral pes planus have been met.  38 U.S.C.A. § 1110, 1112 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.304, 3.310 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  

In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322.   

The Veteran seeks service connection for pes planus.  He served on active duty from October 1967 to July 1969.  He is currently service-connected for corns and calluses of both feet, evaluated as 10 percent disabling for each foot.

In pertinent part, a December 1961 pre-induction examination noted a pre-existing disability of 3rd degree pes planus.  The Veteran did not enter active service at that time.  

During active service from October 1967 to July 1969, the Veteran was issued orthotic shoes and was treated for the service-connected calluses of the feet.

Post-service, the Veteran has described progressive worsening of bilateral foot pain since service.  VA clinical records reflect assessments that the Veteran's pes planus type foot is causing his bunions with flexor stabilization causing painful callous.  However, a June 2003 VA Compensation and Pension (C&P) examination report described the Veteran as manifesting a grade 1-2 pes planus bilaterally while VA clinicians have described severe pes planus.

In October 2009, the Board remanded this claim to obtain opinion as to whether the Veteran's pre-existing 3rd degree pes planus was aggravated in service beyond the normal progression of the disorder.  In so doing, the Board requested the examiner to provide a complete explanation with his or her opinion, to include the significance of orthotic shoes being prescribed for the Veteran during service and his development of calluses/plantar tylomas during service.

In December 2009, a VA medical physician provided opinion that the Veteran manifested 3rd degree pes planus prior to service which was not aggravated beyond the normal progression of the disorder during service.  The examiner explained that the callus formation was deemed a normal progression of 3rd degree pes planus.  However, the medical doctor declined to discuss the significance of the Veteran being prescribed orthotic shoes during service and his development of plantar tylomas during service on the basis that such an opinion was in the province of a trained podiatrist or orthotics expert.

Thereafter, the RO scheduled an additional examination by a podiatrist.  Unfortunately, the RO obtained a February 2010 opinion from a physician with "PHD, PA-C" credentials who, according to the VA Gulf Coast Veterans Health Care System Information internet site, specializes in the field of mental/behavioral health.  This clinician diagnosed the Veteran with congenital bilateral pes planus which was not aggravated during service.  This clinician further stated that the Veteran's subsequent development of bilateral hallux valgus was consistent with the natural aging process.  This clinician, however, did not discuss the significance of the Veteran being prescribed orthotic shoes during service and his development of plantar tylomas during service.

Accordingly, the Board requested a VHA opinion from a podiatrist as to whether 
the Veteran's pes planus disability is a developmental or congenital defect, and, if so, whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that such disability underwent a permanent worsening during service, beyond the natural progress of the disorder, due to a superimposed injury (e.g., traumatic or repetitive stress injury).

In May 2011, a VA staff podiatrist, Dr. G.G. opined that it is at least as likely as not that the Veteran's pes planus is the cause of his symptomatic feet and stated that the increased activity associated with active military service "very well could have mechanically started his painful lesions, as I could not find any record of previous symptoms or injury."  

While this opinion may be somewhat confusingly worded, the Board finds that Dr. G.G.'s conclusion that the Veteran's current symptoms are at least as likely as not due to his pes planus when combined with his statement that the physical demands of active military service could have caused his painful lesions to be a positive medical opinion holding that the Veteran's pes planus was permanently aggravated by the Veteran's active military service.  

In cases such as this, where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the U.S. Court of Appeals for Veterans Claims (Court) stated:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the Board finds the VHA opinion to most probative.  Dr. G.G. is the only one of the examiners who has specialized training in podiatry and he has most comprehensively considered all the evidence, including evidence that was not considered by the VA examiners.  Additionally, this opinion is consistent with the evidence of record.  Although the Veteran's pes planus was noted at his enlistment physical, there is no evidence he was treated for any foot problems prior to his period of active service and after his discharge, his condition did not improve, providing support for the Veteran's claim that his condition was permanently aggravated by his military service.  

Based on all the above evidence, the Board finds that entitlement to service connection for pes planus is warranted.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

ORDER

Entitlement to service connection for bilateral pes planus is granted.  



____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


